Citation Nr: 1410327	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-31 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 2001 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Hartford, Connecticut, that granted service connection for hypertension and assigned an initial noncompensable disability rating, effective as of April 28, 2009, the date of the Veteran's claim.

In correspondence dated in December 2009, the Veteran indicated that he wished to file a claim for an increased disability rating for hypertension.  While this was not specifically a notice of disagreement with respect to the November 2009 rating action, in Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Court) held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) (2012) requires any subsequent decision to relate back to the original claim.  Id. at 251-52.  Thus, with respect to the Veteran's claim seeking an increased disability rating for hypertension, the November 2009 rating action is the proper rating decision on appeal.

In his July 2010 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested that he be scheduled for a Board hearing at a local VA office.  This hearing was scheduled for December 2011, and the Veteran was notified of this hearing by letter dated in November 2011.  However, the Veteran failed to appear for the hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2013). 

This matter was previously before the Board in December 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's hypertension is manifested by diastolic pressure predominantly 100 or more, but less than 110; and requires continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial 10 percent disability rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board does note that VA scheduled a VA examination as requested by the Board's December 2012 remand decision.  However, the Veteran failed to report.  An initial letter notifying the Veteran of his VA examination was apparently sent to the wrong address.  To remedy this, the Appeals Management Center (AMC) sent a letter to the Veteran on January 22, 2013, requesting that the Veteran inform it of the date and time he would like to have his examination rescheduled.  However, the Veteran did not respond, and no examination was conducted.  Accordingly, the Veteran's claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran was granted service connection for hypertension in a November 2009 rating decision, and was assigned an initial zero percent disability rating.  He asserts that he is entitled to a compensable disability rating.  

The Veteran's hypertension has been rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101, that provides that hypertensive vascular disease (hypertension and isolated systolic hypertension) with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more warrants a 10 percent disability rating.  Additionally, 10 percent is the minimum disability rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more; a 40 percent disability rating is assigned when diastolic pressure is predominantly 120 or more; and a 60 percent disability rating is warranted when diastolic pressure is predominantly 130 or more.

As relevant, Note (1) of Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id.  
The Board has reviewed medical records of the Veteran that are contained in both his claims file and in Virtual VA.  A VA medical record dated in May 2009 notes that the Veteran had a systolic blood pressure of 155, and a diastolic pressure of 100.  A medical record dated in December 2009 shows that with regard to hypertension, it was noted that the Veteran had uncontrolled blood pressure of 155/100 prior to starting medication, and it was then said to be controlled because of the medication.  He was told that if he were to stop the medication, his blood pressure would be uncontrolled again.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  Accordingly, the requirements for a 10 percent disability rating have been met.

In making this determination, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating assigned herein for hypertension under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Board similarly finds that the criteria for a disability rating greater than 10 percent have not been met as the medical evidence of record has not shown that the Veteran exhibits diastolic pressure that is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  In short, the Veteran has occupational and social impairment due to the symptoms discussed above, which are contemplated by the rating criteria.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, it is unnecessary to determine whether there are any related factors such as hospitalization or interference with employment.  

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability due the Veteran's service-connected disability cannot be inferred, inasmuch as there is no assertion of unemployability by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  The Veteran's claim has been granted to the extent discussed above, based in part on such doctrine.  However, the preponderance of the evidence is against an initial disability rating in excess of 10 percent.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied to this extent.  38 C.F.R. § 4.3.


ORDER

An initial 10 percent disability rating for service-connected hypertension is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


